NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 8 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD NORDSTROM,                               No. 16-55901

                Plaintiff-Appellant,            D.C. No. 2:15-cv-07607-DMG-
                                                FFM
 v.

GEOFF DEAN, Ventura County Sheriff,             MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges

      Ronald Nordstrom appeals from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging a violation of his Second Amendment rights. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Fed. R. Civ. P. 12(b)(6). Mashiri v. Epsten Grinnell & Howell, 845 F.3d 984, 988



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2017). We affirm.

      The district court properly dismissed Nordstrom’s Second Amendment

claim because “the Second Amendment does not protect, in any degree, the

carrying of concealed firearms by members of the general public.” Peruta v.

County of San Diego, 824 F.3d 919, 942 (9th Cir. 2016) (en banc).

      AFFIRMED.




                                        2                                  16-55901